Citation Nr: 0909846	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-24 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable rating for 
onychomycosis of the bilateral toes (claimed as foot 
problems) associated with service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1960 to November 
1963 and from January 1964 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative medical evidence of record shows 
that the service-connected disability of the Veteran's feet 
is characterized by pink skin, and the feet are warm to the 
touch.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
onychomycosis of the toes of both feet associated with 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.655(a),(b), 4.7, 
4.118 (2008), Diagnostic Code (DC) 7820 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In November 2005 the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2006 rating 
decision, July 2007 SOC, March 2008 SSOC, and July 2008 SSOC 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the veteran's bilateral foot disability is 
currently rated as noncompensable under Diagnostic Code 7820, 
infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal, and parasitic 
diseases).  Under DC 7820, skin infections are evaluated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801-7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  See 38 C.F.R. § 4.118.  

The Veteran has been evaluated under DC 7806, which provides 
that dermatitis or eczema which involves less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
affected, and no more than topical therapy is required during 
the past 12-month period, is rated noncompensably (0 percent) 
disabling.  Dermatitis or eczema that involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period, is rated 10 percent disabling.  Dermatitis or 
eczema that involves 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period, is rated 30 
percent disabling.  Dermatitis or eczema that involves more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period, is rated 60 
percent disabling.  38 C.F.R. § 4.118.

The Board notes that the Veteran currently has separate 10 
percent service-connected disability evaluations in effect 
for early peripheral neuropathy of the lower extremities 
associated with diabetes mellitus, type II.  The evaluation 
of the same "disability" or the same "manifestations" 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in "pyramiding", contrary to the provisions of 38 
C.F.R. § 4.14.  However, when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  Therefore, symptoms of the Veteran's 
early peripheral neuropathy of the lower extremities may not 
be considered when analyzing whether he is entitled to an 
initial compensable rating for his onychomycosis of the toes 
of both feet.  See 38 C.F.R. § 4.14.

At January 2004 VA treatment, the Veteran had a diabetic foot 
examination that revealed no skin breaks, deformity, 
erythema, trauma, pallor on elevation, dependent rubor, nail 
deformities, extensive callus, or pitting edema.  The 
dorsalis pedis and posterior tibial pulses were present and 
within normal limits, and the Veteran had no complaints of 
foot pain.  January 2004 VA dermatology treatment notes make 
no mention of the Veteran's feet.

At an August 2004 VA examination for diabetes mellitus, there 
were no findings or diagnoses related to onychomycosis of the 
toes.  In January 2006, the Veteran underwent another VA 
examination, at which he was diagnosed with onychomycosis of 
all toenails, noted to be more likely than not secondary to 
his diabetes.  At a May 2006 VA general medicine examination 
he was noted to have onychomycosis of all his toenails.

In July 2006, the Veteran complained of chronic, sore, tired 
feet at VA treatment, but did not have any new complaints 
related to onychomycosis of his toenails.  At January 2007 VA 
treatment, a complete foot examination was performed.  The 
examination revealed no skin breaks, deformity, erythema, 
trauma, pallor on elevation, dependent rubor, nail 
deformities, extensive calluses, or pitting edema.  The 
dorsalis pedis and posterior tibial pulses were present and 
within normal limits, and the sensory examination of the feet 
using monofilament was within normal limits.

At a June 2007 VA examination for diabetes mellitus, the skin 
on the Veteran's feet were pink and warm to touch.  No ulcers 
or lesions were present, and the dorsalis pedis pulses were 
palpable bilaterally.  In addition, the Veteran had numbness 
and tingling in his feet that had been present for several 
years, and his feet felt like they were burning when he woke 
up in the morning.

The Veteran testified at a July 2007 Decision Review Officer 
hearing at the RO that he uses creams on his feet.  He 
reported having pain in his feet, especially early in the 
morning and when exercising or walking long distances.  In 
addition, he said that the skin on his feet cracks on more 
days than it does not and that occasionally he has bleeding 
between the toes.

After a careful review of the evidence, the Board finds that 
a compensable evaluation for the Veteran's onychomycosis of 
the toes is not warranted.  None of the treatment or VA 
examination records, which are discussed above, show the 
requirements of a 10 percent evaluation: at least 5 percent, 
but less than 20 percent of the entire body; or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks duration during the past 12-month 
period.  

VA medical records show that in January 2007 the Veteran was 
using Desonide 0.05 percent ointment and Fluocinolone 
Acetonide 0.01 percent topical solution.  The records 
indicate that he was prescribed these medications for scaly 
areas on the face and for his scalp, respectively.  
Therefore, his medical records do not show that he is using 
corticosteroids for his onychomycosis of the bilateral toes.  
In addition, as discussed above, the Board cannot consider 
symptomatology related to the Veteran's early peripheral 
neuropathy of the lower extremities when evaluating the 
rating for his onychomycosis of the toes, because they are 
distinct disorders which are separately rated, under 
different diagnostic codes.  See 38 C.F.R. § 4.14.
 
The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected onychomycosis, as 
the Court has indicated can be done in this type of case.  
See Fenderson, supra.  However, upon reviewing the 
longitudinal record in this case, we find that at no time 
during the claim and appeal period has the service-connected 
onychomycosis of the bilateral toes been more disabling than 
as currently rated.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although he does experience occupational impairment, there is 
no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation under the Rating 
Schedule.  Therefore, the Board has concluded that referral 
of this case for extra-schedular consideration is not in 
order.

The evidence does not support the assignment of an initial 
compensable rating for the service-connected onychomycosis of 
the bilateral toes (claimed as foot problems) associated with 
the service-connected disability of diabetes mellitus.  There 
is no reasonable doubt to be resolved in the Veteran's favor, 
and the appeal must therefore be denied.  38 C.F.R. §§ 3.102, 
4.7.

ORDER

Entitlement to an initial compensable rating for 
onychomycosis of the bilateral toes (claimed as foot 
problems) associated with service-connected diabetes 
mellitus, type II, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


